Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 55 and 68-85 are pending in the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
 


As a result of the current amendments to the claims, the following rejections and objections now apply.


Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  Per the 

Misnumbered claims 74-84 been renumbered 74-85, respectively.


Claim 77 is objected to because of the following informalities:  in claim 77, the additional comma after “claim 68,” should be deleted.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 75 and 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 75, the temperature range stated in the phrase “carried out a temperature between 50-50oC” is unclear.  Additionally in claim 75, the phrase “carried out a temperature” should be changed to “carried out at a temperature” for the sake of clarity.
In claim 76, the phrase “allowing the reaction mass is cooled” should be re-written for the sake of clarity.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 55, 71-74, 76 and 80-85 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by Phull et al. {WO 2014/068265 A1}.
Phull et al. disclose a process for preparing a fumaric acid salt of (((1-(6-amino-9H-purin-9-
Phull et al. also disclose a process for preparing a tartaric acid salt of (((1-(6-amino-9H-purin-9-yl)propan-2-yloxy)methyl)(phenoxy)phosphoryloxy )methyl pivalate by reacting tartaric acid with (((1-(6-amino-9H-purin-9-yl)propan-2-yloxy)methyl)(phenoxy) phosphoryloxy)methyl pivalate in the presence of isopropyl alcohol followed by filtration, isolation and vacuuming to obtain the product (page 19, lines 22-32).  
It is correct that Phull et al. is silent regarding the XRD pattern data, the IR spectrum, the DSC spectrum, etc.  However, if mere silence were enough, then every anticipation could be overcome by simply putting in some limitation that the reference happened to be silent about, even if the material were exactly In re Papesch, 137 USPQ 43 (CCPA 1963).  See MPEP 2112.01(I) and (II).  Therefore, Phull et al. anticipate the instant currently amended claimed invention.

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered.  Applicant argues that the process recited in amended claim 55 is not disclosed in Phull et al. 
In response, currently amended claim 55 is directed to a process of making crystalline forms of acid salts of (((1-(6-amino-9H-purin-9-yl)propan-2-yloxy)methyl) (phenoxy)phosphoryloxy )methyl pivalate.  According to claim 55, the crystalline forms of the acid salt of 
Further, it has been acknowledged that Phull et al. is silent regarding the properties of the product produced by the claimed process such as the XRD patterns.  However, Applicant has not established that the compounds produced by the process of Phull et al. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Claims 55, 71-74 and 76-85 are rejected under 
35 U.S.C. 103 as being unpatentable over Phull et al. {WO 2014/068265 A1}, taken alone, and in further view of the teachings in Berge et al. {Journal of Pharmaceutical Sciences, January 1977, Vol. 66, No. 1, pages 1-19}.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant currently claims an acid salt of (((1-(6-amino-9H-purin-9-yl)propan-2-yloxy)methyl) (phenoxy)phosphoryloxy )methyl pivalate,

    PNG
    media_image1.png
    183
    368
    media_image1.png
    Greyscale
,

 	(((1-(6-amino-9H-purin-9-yl)propan-2-yloxy)methyl) (phenoxy)phosphoryloxy) methyl pivalate oxalic acid salt in crystalline form and having an XRD pattern
comprising peaks at 4.16, 21.30 and 25.7 °2θ ± 0.2 °2θ;
(((1-(6-amino-9H-purin-9-yl)propan-2-yloxy)methyl) (phenoxy) phosphoryloxy)methyl pivalate tartaric acid salt in crystalline form and having an XRD pattern
comprising peaks at 4.73 and 20.65 °2θ ± 0.2 °2θ; or
(((1-(6-amino-9H-purin-9-yl)propan-2-yloxy)methyl) (phenoxy) phosphoryloxy)methyl pivalate fumaric acid salt in crystalline form and having an XRD pattern
comprising peaks at 5.03, 23.59 and 29.02 °2θ ± 0.2 °2θ; or a solvate or hydrate thereof. 
Phull et al. {see entire document; particularly pages 2-5, 9, 11, 12 and 17-19; and especially page 19, lines 9-20 and 22-32} teach the oxalic acid salt, the fumaric acid salt and the L-tartrate salt of the compound of Formula (1a),

    PNG
    media_image2.png
    301
    512
    media_image2.png
    Greyscale
 (page 2, lines 16-20).
Phull et al. teach that the fumaric acid salt and the tartaric acid salt of the compound of Formula (1a) are exemplary salts (page 5, lines 9-13).
Phull et al. teach that the salts may be crystalline (page 2, lines 24-25).
Phull et al. teach that his compounds possess the preferred R-stereochemistry (page 2, lines 30-32).
Phull et al. teach that a process for preparing pharmaceutically acceptable salts of Formula (1a) {page 9, lines 22-29; page 11, lines 31-32; page 12, line 1; pages 17-18}.
Phull et al. disclose the process for preparing the fumaric acid salt of the compound of Formula (1a) in the presence of isopropyl alcohol by reacting fumaric acid with the base compound and heating followed by 
It is correct that Phull et al. is silent about the XRD pattern data, the IR spectrum, the DSC spectrum, the dissolution rate, etc. of his compounds.  However, a compound and its properties are inseparable.  In re Papesch, 137 USPQ 43 (CCPA 1963).  See MPEP 2112.01(I) and (II).	
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference, if any, between the process taught by Phull et al. and the claimed process is that Phull et al. generically teach the process for preparing various acid addition salts of his compounds of Formula (I).
Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
Additionally, Berge et al. (Table I on page 2) teach a finite number of pharmaceutical salts which have been approved by the Food and Drug Administration 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the instant claimed invention, to utilize the process for preparing the products embraced by Phull et al.  A 

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered.  Applicant argues that the process recited in amended claim 55 is not disclosed in Phull et al. 
In response, Phull et al. teach the same process as currently claimed.  For instance, the fumaric acid salt 
Applicant argues that different polymeric forms of the acid addition salts are produced based on the solvent used.  Applicant argues that the claimed invention employs a solvent selected from isopropyl alcohol, acetone or methanol in the process.  In response Phull et al. employ isopropyl alcohol in his process.  See page 19, lines 17 and 30 in Phull et al. 
Applicant argues the benefits for preparing acid addition salts of compounds such as improved general handling, manipulation, longer shelf life, etc.  In response, such benefits of acid addition salts are 



Allowable Subject Matter
Claims 68-70 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



January 11, 2022
Book XXV, page 136